Citation Nr: 0712646	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-01 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1971 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a nervous 
condition.

To contemplate the veteran's appellate assertions and various 
disorders of record, the issue on appeal has been restyled as 
listed on the title page.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran was determined to have a personality disorder; 
however, a personality disorder is not a disability for VA 
compensation purposes.

2.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMRs) show he was 
treated for a non-penetrating head wound as a result of a 
personal assault.  At separation examination in November 
1974, his history of head injury was noted with no evidence 
of complications or sequelae.  Given the opportunity to 
identify any additional symptoms associated with in-service 
injury, the veteran reported no pertinent psychiatric 
complaints at that time.  Clinical evaluation of his 
psychiatric status was within normal limits and the 
separation report does not reference the presence of mental 
problems or impairment of any sort.  

In support of the veteran's claim for service connection are 
VA and private outpatient treatment records dated from 1975 
to 2005, including records from the Social Security 
Administration (SSA).  

In relevant part, on VA examination for headaches in July 
1978, the veteran gave a history of head injury during 
service with current problems of passing out and an inability 
to concentrate.  He also gave a history of second head injury 
sustained during an arrest in November 1977.  The veteran 
described some symptoms of nervousness and depression, but 
there were no clear delusions or hallucinations.  Although 
the examiner noted a psychological component to the veteran's 
headache complaints, a definite psychiatric diagnosis was not 
provided.  

The veteran was examined by VA in October 1979 for history of 
seizure disorder.  During evaluation he was withdrawn and not 
very informative.  The pertinent diagnosis included 
personality disorder.  

The first post service diagnosis of a psychiatric disorder is 
found in a VA hospital summary dated in September 1981.  The 
veteran was admitted voluntarily because of bizarre behavior, 
poor impulse control, destroying things at home and ideas of 
hurting himself and others.  The diagnosis at discharge was 
schizophreniform disorder, rule out schizophrenia paranoid 
type.  On VA examination in March 1983, the impression was 
psychiatric disorder of unknown nature, severe.  During VA 
orthopedic examination in April 1984, the examiner noted the 
veteran was armed with two knives and seemed quite 
suspicious, expressing paranoid thoughts.  The veteran was 
referred for psychiatric examination for probable paranoid 
schizophrenia.  Following VA psychiatric examination in April 
1986 the clinical impression was schizotypal personality 
disorder.  None of these treatment records in any way 
suggests that an acquired psychiatric disorder originated 
during the veteran's military service.  

There are essentially no other pertinent clinical records 
associated with the claims file until August 2000.  At that 
time the veteran was admitted to a VA hospital with paranoid 
schizophrenia associated with depression.  The veteran had 
been hallucinating visually and auditorially similar to past 
episodes.  The diagnosis was psychosis secondary to 
depressive disorder.  The remaining records show multiple 
psychiatric diagnoses, dementia; paranoid schizophrenia; 
schizotypal personality disorder; depressive reaction; 
polysubstance abuse; schizophrenia, catatonic type; 
hallucinosis; delusional syndrome; and affective disorder, 
were made by both VA and private physicians.  More recently, 
in February 2003, the veteran's history of polysubstance 
abuse was noted with cocaine use as recently as the month 
prior.  In March 2004, the veteran gave a history of auditory 
hallucinations since serving overseas in the military.  He 
also noted that he sustained a head trauma in the military 
with headaches since that time.  The examiner noted that 
although the veteran had received a diagnosis of paranoid 
schizophrenia, he could not rule out the possibility of a 
psychotic condition from a medical cause.  None of the 
physicians offered a medical opinion that the veteran's 
diagnosed mental disorders were caused by his military 
service or an incident of service.

In August 2005, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not he had a psychiatric disorder that could be 
related to his military service.  In rendering her opinion, 
the examiner took into consideration the veteran's previous 
medical history, medical evaluations, and military service 
history.  She also noted the veteran's history of post-
service drug use, legal troubles, impaired impulse control 
and occupational difficulties.  Following review of the 
claims file and evaluation of the veteran, the examiner 
concluded the veteran did not have schizoaffective disorder, 
depression or any other Axis I disorder with the exception of 
polysubstance abuse.  She noted that the veteran's symptoms 
over the years had been inconsistent, indicating that they 
were secondary to something going on in his environment and 
not a lonstanding problem.  Inconsistent symptoms and 
diagnoses included bizarre behavior, organic brain syndrome, 
schizophreniform symptoms, and dementia, however none of 
these disorders were present at the time of the examination 
nor were they seen during a previous mental health evaluation 
in February 2003.  She noted that over the years the veteran 
has shown some symptoms at one point in time, but others 
(without any of the previous symptoms) at other points in 
time.  The examiner then concluded that the one consistency 
over the years, if the veteran's denial of drug and alcohol 
abuse is accepted, has been personality disorder, which was 
present before the military and has continued to the same 
level after the military.  The clinical impression was 
alcohol abuse and dependence in remission, polysubstance 
abuse and dependence in remission, and personality disorder.  

In 2006, SSA records were received indicating that the 
veteran was disabled as a result of bipolar disorder, 
according to SSA criteria.  Medical records accompanying the 
disability determination, consists of reports from VA and 
non-VA medical sources and include a September 1978 private 
psychological evaluation with a diagnosis of moderate 
depressive neurosis with anxiety. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include psychosis, which is manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006); See Winn v. Brown, 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The veteran's psychiatric status was normal upon his 
discharge from service examination in 1974.  Also, there is 
no competent evidence of schizophrenia or any other psychosis 
in the first year after he left active service.  The earliest 
recorded medical history contains a diagnosis of depressive 
neurosis in 1978, three years after the veteran's discharge 
from active service in 1975.  The remaining record contains 
numerous psychiatric diagnoses by various health 
professionals and throughout the course of his seeking 
treatment for these disorders the veteran has referenced, at 
various times, physical ailments including a head injury 
sustained during military service.  However, he has not 
brought forth any competent evidence that would establish a 
nexus between any current symptoms and active military 
service and no medical expert of record has suggested that 
the veteran's current psychiatric symptoms began during 
military service, or within a year thereafter.  

The Board notes that although the medical evidence reveals a 
myriad of findings for a mental disorder, the August 2005 VA 
examiner nonetheless, found no clinical finding of a 
psychiatric disorder.  Rather that examiner concluded that 
the veteran's overall clinical picture appeared to be most 
consistent with a diagnosis of polysubstance abuse and 
personality disorder.  Therefore, to the extent that the 
veteran's psychiatric symptoms have been attributed to his 
personality disorder, service connection is not warranted 
since personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2006).  Consequently, there is no legal basis to 
grant service connection for this disorder.  Since the law, 
rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
has he described his current symptoms.  However, he has not 
brought forth any medical evidence that would either refute 
the medical evidence of record or suggest the existence of a 
current psychiatric disorder related to service, and a layman 
such as the veteran is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Accordingly, the veteran's opinions and 
theories do not constitute competent medical evidence in 
support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)
444 
F.3d 
1328 
(Fed. 
Cir. 
2006)



In a letter dated in May 2004, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  In a May 2006 SSOC, he was 
provided with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

Finally, all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Further, a VA examination, 
wherein a medical opinion was rendered, was conducted in 
August 2005.  Thus, the duty to assist has been fulfilled.




ORDER


Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


